COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS


                                                    §
 CITY OF MONAHANS, TEXAS,                                           No. 08-21-00088-CV
                                                    §
                                Appellant,                             Appeal from the
                                                    §
 v.                                                              143rd Judicial District Court
                                                    §
 SOUTHWESTERN BELL TELEPHONE                                       of Ward County, Texas
 COMPANY d/b/a AT&T TEXAS,                          §
                                                                  (TC# 19-11-25253-CVW)
                                Appellee.           §

                                         JUDGMENT

       The Court has considered this cause on the record and concludes there was no error in the

judgment. We therefore affirm the judgment of the court below. We further order that Appellee

recover from Appellant and its sureties, if any, see TEX. R. APP. P. 43.5, for performance of the

judgment and all costs of this appeal, for which let execution issue. This decision shall be certified

below for observance.

       IT IS SO ORDERED THIS 22ND DAY OF NOVEMBER , 2022.


                                               GINA M. PALAFOX, Justice

Before Rodriguez, C.J., Palafox, and Alley, JJ.